DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant submitted amendments to the claims on 09/12/2022. Amendments to the claims overcome the 35 USC 112(b) rejection of claims 15 and 17.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly. The claim(s) recite(s) processing image data, determining a surface extent and/or spatial extent of the wear zone and classifying the state of wear of the tool, and determining a spatial deviation from a setpoint profile.
	The instant application in 0108 describes processing image data as involving assigning values. Assigning values is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept. 
	The instant specification in 0020 describes that the determined surface extent/spatial extent is a quantitate indication of area or volumes. Determining of quantitate indications is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept.
	Classifying the state of wear of the tool as described in 0065 of the instant specification, under broadest reasonable interpretation, covers performance of the limitation in the mind. Therefore, this limitation recites a mental process. 
	Determining deviation from a setpoint profile as described in 0046 of the instant specification, under broadest reasonable interpretation recites a mathematical concept. 
	The claim recites additional element of reconstructing the setpoint profile. This is recited at a high level of generality and amounts to mere data gathering which is form of insignificant extra solution activity (MPEP 2106.05(g)). 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because recording at least one optical image of the surface of the tool is well known in the art as evidenced by the cited prior art such as in Vander Neut and Schwarzmann as shown in the 35 USC 103 rejection below.
	Claim 14 recites similar language and are rejected under 35 USC 101 for similar reasons. 
Claim 14 further recites and wherein the state of wear of the tool classified by the classifier module identifies whether or not the tool is in need of replacement or reconditioning. Classifying the state of wear of the tool and the need for repair as described in 0065 of the instant specification, under broadest reasonable interpretation, covers performance of the limitation in the mind. Therefore, this limitation recites a mental process
	The image processing module, computation module and classifier module are explained in the instant specification as being part of a generic computer. Other than being part of a computer, nothing precludes the limitations of claims 1 and 14 to be mathematical concepts and/or mental processes. 
	Therefore claims 1 and 14 are rejected under 35 USC 101. Their respective dependent claims are also rejected. 

	Claim 2 recites wherein the image data comprise a two- dimensional image of the surface, and in that the image data corresponding to the two- dimensional image are used to detect the wear zone. Detecting wear zone is described in 0020 of the instant specification as a quantitate indication of area or volumes. Determining of quantitate indications is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept.	
	Therefore claim 2 is rejected. 
	
	Claim 3 recites wherein the image data comprise a three-dimensional image of the surface, and in that the image data corresponding to the three-dimensional image are used to detect the wear zone and/or to determine the extent of the wear zone. Detecting wear zone is described in 0020 of the instant specification as a quantitate indication of area or volumes. Determining of quantitate indications is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept.	
	Therefore claim 3 is rejected. 

	Claim 4 recites wherein the method is configured to determine the state of wear of one of the following tools: - an electrode for eroding in a sinker EDM machine, - a wire for eroding in a wire EDM machine, - a grinding or drilling tool for workpiece processing in a machine tool. This is considered an additional element. These tools are well known in the art and are therefore a mere indication of the field of use or technological environment in which the judicial exception is performed (MPEP (2106.05(h)). 
	Therefore claim 4 is rejected.
	Claim 7 recites wherein a wear volume is calculated with the aid of the deviation determined.. Detecting wear zone is described in 0020 of the instant specification as a quantitate indication of area or volumes. Determining of quantitate indications is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept.	
	Therefore claim 7 is rejected.

	Claim 8 recites the wherein the state of wear of a solid-shaft tool is determined, a first state of wear of a cutting geometry on the lateral side and a second state of wear of a cutting geometry on the end side being determined separately. This is considered an additional element. These tools and measuring the cutting geometry on different sides are well known in the art and are therefore a mere indication of the field of use or technological environment in which the judicial exception is performed (MPEP (2106.05(h)). 
Therefore claim 8 is rejected.

	Claim 9 recites wherein an algorithm based on a first data set is used to determine the first state of wear, and in that an algorithm based on a second data set is used to determine the second state of wear, the first data set and the second data set being different. Using algorithms to determine wear is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept.	
Therefore claim 9 is rejected.

	Claim 11 recites wherein a processing geometry of the device for reconditioning the tool is determined with the aid of the recorded optical image. Determining the processing geometry  is described in 0117 of the instant specification as being a mathematical calculation. Determining a calculation is a mathematical calculation and therefore the limitation, under broadest reasonable interpretation, recites a mathematical concept. 
Therefore claim 11 is rejected.

	Claim 12 recites wherein a device for recording the optical image is arranged at a first use location, in that data obtained at the first use location are saved in a database, in that the reconditioning device is arranged at a second use location, and in that the reconditioning device retrieves data from the database. This amounts to mere data gathering which is form of insignificant extra solution activity (MPEP 2106.05(g)).
Therefore claim 12 is rejected.
	
Claim 13 recites wherein the tool is provided with a unique identifier, and in that the data assigned to the tool in the database are linked with the unique identifier. This amounts to mere data gathering which is form of insignificant extra solution activity (MPEP 2106.05(g)).
Therefore claim 13 is rejected.

Claim 15 recites wherein the camera is integrated into a processing machine having a holder for the tool such that the camera can record the optical image of the surface of the tool when the tool is held in the holder. This is considered an additional element since this is a mere indication of the field of use or technological environment in which the judicial exception is performed (MPEP (2106.05(h)).
Therefore claim 15 is rejected.

Claim 16 recites and an apparatus according to Claim 14, wherein the camera is integrated into the machine tool or is arranged thereon, and in that the image processing module, the computation module and the classifier module are held in a processing apparatus, the processing apparatus being fully or partially contained in the machine tool or being arranged externally to the latter and connected to it in respect of signals. This is considered an additional element since this is a mere indication of the field of use or technological environment in which the judicial exception is performed (MPEP (2106.05(h)).
Therefore claim 16 is rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in view of Yasugi et al (US PUB. 20060142893, herein Yasugi).

	Regarding claims 1 and 14, Vander Neut teaches A method for determining a state of wear of a tool, the method performed by a processing unit and comprising the following steps: 
recording, with the processing unit (0029), an optical image of a surface of the tool (0014 “type of wear can also include normal wear. In one aspect, a convolutional neural network is used to classify wear patterns depicted on images captured during the field inspection”); 
processing, with an image-processing module of the processing unit (0029), image data of the optical image in order to detect a wear zone (0014 “type of wear can also include normal wear. In one aspect, a convolutional neural network is used to classify wear patterns depicted on images captured during the field inspection”); 
determining, with a computation module of the processing unit (0029), a surface extent and/or spatial extent of the wear zone of the optical image (0052 “a machine classifier is used to detect a specific wear pattern in the image…preprocessing is performed to identify geometry, such as shapes, surfaces, and edges, in the image. In this case, the geometry can be analyzed by the machine classifier in isolation or with other image data”); 
and classifying, with a classifier module of the processing unit (0029), the state of wear of the tool on the basis of the extent determined (0052 “At step 420, a machine classifier is used to detect a specific wear pattern in the image... neural network can be used to identify different wear patterns. The wear patterns can include pitting, spalling, abrasive wear, corrosive wear, thermal stress, machine marks, honing marks, normal wear, and others. The wear pattern could also indicate normal wear”): 
wherein a spatial deviation of a current profile of the surface from a setpoint profile of a cutting edge is determined in order to determine the extent of the wear zone of the optical image (0052 “a machine classifier is used to detect a specific wear pattern in the image…preprocessing is performed to identify geometry, such as shapes, surfaces, and edges, in the image. In this case, the geometry can be analyzed by the machine classifier in isolation or with other image data…neural network can be used to identify different wear patterns. The wear patterns can include pitting, spalling, abrasive wear, corrosive wear, thermal stress, machine marks, honing marks, normal wear, and others. The wear pattern could also indicate normal wear”, 0047 “trend analysis component 366 identifies changes in equipment conditions over time…trend analysis component 366 can detect changes between the results of different inspections. In one aspect, a material change for an inspected piece of equipment is generated. The material change can be a change in volume as the base material of the equipment wears away” different wear patterns correspond to spatial deviations); 
and wherein the setpoint profile of the cutting edge of the tool [is reconstructed] on the basis of the image data of the optical image (0047 “trend analysis component 366 can detect changes between the results of different inspections….material change can be a change in volume as the base material of the equipment wears away. For example, deeper pitting could be indicated. Material change could also be the change in the surface area of an area affected by a particular type of wear pattern, such as pitting”, imaging data is used for determining changes between different inspections).
While Vander Neut teaches changing the Vander Neut does not teach setpoint profile of the cutting edge of the tool is reconstructed. 
Yasugi teaches setpoint profile of the cutting edge of the tool is reconstructed (0012 “The threshold values for the indexes are successively updated in the direction to extend the allowable range for the indexes by utilizing index data obtained in a plurality of machining cycles”, 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the image based wear detection teachings of Vander Neut with the updating of wear thresholds between machining cycles teachings of Yasugi since Yasugi teaches a means for easily and appropriately settings thresholds (0010). 

	Regarding claim 14, Vander Neut further teaches and wherein the state of wear of the tool classified by the classifier module identifies whether or not the tool is in need of replacement or reconditioning (0056). 
Regarding claim 3, Vander Neut and Yasugi teach a method according to Claim 1. 
Vander Neut further teaches wherein the image data comprise a three- dimensional image of the surface, and in that the image data corresponding to the three-dimensional image are used to detect the wear zone and/or to determine the extent of the wear zone (0018 “the end result is a 3D image that is used to detect wear in the equipment.”).

Regarding claim 7, Vander Neut and Yasugi teach a method according to Claim 1. 
Vander Neut further teaches wherein a wear volume is calculated (0047 “The material change can be a change in volume as the base material of the equipment wears away…Material changes can be visually depicted for a user through presentation component 330.”) with the aid of the deviation determined (0059 “a first three-dimensional image depicting a surface of a portion of a piece of equipment is received at a first point in time”, 0062 “a second three-dimensional image depicting the surface of the portion of the piece of equipment is received at a second point in time.”, 0067 “a composite model of the surface is generated by overlaying the second three-dimensional model and the first three-dimensional model…Where the dimensions of both models are the same, the composite model could take on a third color. Where the dimensions are different, the individual model surfaces could be viewed. The differences between the two models will then be apparent.”).

Regarding claim 15, Vander Neut and Yasugi teach An apparatus according to Claim 14.
Van Neut further teaches wherein the camera is integrated into a processing machine having a holder for the tool, such that the camera can record the optical image of the surface of the tool when the tool is held in the holder (fig. 2, 0018).

Regarding claim 18, Vander Neut and Yasugi teach The method of Claim 1.
Vander Neut teaches  further comprising replacing, reconditioning, or continuing to use the tool based on the state of wear of the tool classified by the classifier module (0056).

Claim 2, 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in view of Yasugi et al (US PUB. 20060142893, herein Yasugi) in further view of Schwarzmann (US PUB. 20190070682). 

Regarding claim 2, Vander Neut and Yasugi teach A method according to Claim 1.
Vander Neut and Yasugi do not teach wherein the image data comprise a two- dimensional image of the surface, and in that the image data corresponding to the two-dimensional image are used to detect the wear zone.
Schwarzmann does teach wherein the image data comprise a two- dimensional image of the surface, and in that the image data corresponding to the two-dimensional image are used to detect the wear zone (fig. 4, 0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut  and the updating of thresholds of Yasugi with the two dimensional wear detection of equipment teachings of Schwarzmann since both references are directed towards wear detection and because Schwarzmann further teaches using two dimensional images for empirically determining wear marks in images for optimizing machining quality and tool costs. 

Regarding claim 4, Vander Neut and Yasugi teach a method according to Claim 1.
While Vander Neut teaches its determination of the state of wear is able to be done on equipment including any part of a machine or an entire machine (0017), Vander Neut and Yasugi do not teach wherein the method is configured to determine the state of wear of one of the following tools: - an electrode for eroding in a sinker EDM machine, - a wire for eroding in a wire EDM machine, - a grinding or drilling tool for workpiece processing in a machine tool. 
Schwarzmann further teaches wherein the method is configured to determine the state of wear of one of the following tools:
- an electrode for eroding in a sinker EDM machine, 
- a wire for eroding in a wire EDM machine,
- a grinding or drilling tool for workpiece processing in a machine tool (0027 “in the image of a cutting edge of the tool”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut  and the updating of thresholds of Yasugi with the two dimensional wear detection of equipment teachings of Schwarzmann since both references are directed towards wear detection and because Schwarzmann further teaches using two dimensional images for empirically determining wear marks in images for optimizing machining quality and tool costs.

Regarding claim 16, Vander Neut and Yasugi teach A machine tool arrangement comprising a machine tool (0017), and an apparatus according to Claim 14 (see rejection of claim 14)
and in that the image processing module, the computation module and the classifier module are held in a processing apparatus (0029).
Vander Neut and Yasugi do not teach wherein the camera is integrated into the machine tool or is arranged thereon, the processing apparatus being fully or partially contained in the machine tool or being arranged externally to the latter and connected to it in respect of signals.
Schwarzmann does teach wherein the camera is integrated into the machine tool or is arranged thereon (0046 fig. 2), 
the processing apparatus being fully or partially contained in the machine tool or being arranged externally to the latter and connected to it in respect of signals (0026).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut  and the updating of thresholds of Yasugi with the two dimensional wear detection of equipment teachings of Schwarzmann since both references are directed towards wear detection and because Schwarzmann further teaches using two dimensional images for empirically determining wear marks in images for optimizing machining quality and tool costs.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in view of Yasugi et al (US PUB. 20060142893, herein Yasugi) in further view of Laurent et al (US PUB. 20180117725, herein Laurent). 

Regarding claim 8, Vander Neut and Yasugi teach a method according to Claim 1. 
Vander Neut further teaches wherein the state of wear of a [solid-shaft] tool is determined, a first state of wear of a [cutting] geometry on the lateral side and a second state of wear of a [cutting] geometry on the end side being determined separately (0018 “FIG. 2, a closer look at tooth 101 and a scanning rig 200 is provided… scanning rig 200 includes a left scanner 202 and a right scanner 206… As the scanners 202 and 206 slide along the faces of the tooth 101, three-dimensional images are captured”, 0017 “Aspects of the technology are not limited to use with a gear or just to equipment that includes gears. The term equipment can be used to describe any part of a machine or an entire machine” fig. 2 shows that there are two scanners. Scanner 206 is focused solely on the right lateral side while scanner 202 focuses on the left lateral side along with the top which is a different side and corresponds with the end side). 
Vander Neut and Yasugi do not teach solid-shaft tool and cutting geometry. 
Laurent does teach solid-shaft tool and cutting geometry (0049 “a milling machine fitted with a milling tool 3 having cutting teeth 5”, 0024-0025, fig. 1 shows the solid shaft labelled 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut  and the updating of thresholds of Yasugi with the milling tool teachings of Laurent since both references are directed towards tool wearing and because Laurent further teaches studying cutting geometry of even new milling tool to avoid reducing productivity (0008). 

Regarding claim 9, Vander Neut, Yasugi and Laurent further teach a method according to Claim 8. 
Vander Neut further teaches wherein an algorithm based on a first data set is used to determine the first state of wear, and in that an algorithm based on a second data set is used to determine the second state of wear, the first data set and the second data set being different  (0059 “a first three-dimensional image depicting a surface of a portion of a piece of equipment is received at a first point in time”, 0062 “a second three-dimensional image depicting the surface of the portion of the piece of equipment is received at a second point in time.”, 0067 “a composite model of the surface is generated by overlaying the second three-dimensional model and the first three-dimensional model…Where the dimensions of both models are the same, the composite model could take on a third color. Where the dimensions are different, the individual model surfaces could be viewed. The differences between the two models will then be apparent.”).

Claim 10-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in view of Yasugi et al (US PUB. 20060142893, herein Yasugi) in further view of Knecht et al (US PUB, 20110281503, herein Knetcht). 

Regarding claim 10, Vander Neut and Yasugi teach A method for reconditioning a tool, comprising the following steps: a) determining the state of wear of a tool with a method according to Claim 1 (see above for the rejection of claim 1). 
Vander Neut and Yasugi do not teach b) controlling at least one device for reconditioning the tool, in particular by means of a grinding process, when the state of wear satisfies predetermined conditions.
Knecht does teach b) controlling at least one device for reconditioning the tool, in particular by means of a grinding process, when the state of wear satisfies predetermined conditions (0010 0014).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut and Yasugi with the grinding of knives teachings of Knetcht since Knetcht teaches a means for achieving an existing contour of a worn tool by re-grounding (0015). 

Regarding claim 11, Vander Neut, Yasugi and Knetcht teach a method according to Claim 10.
Knetcht further teaches wherein a processing geometry of the device for reconditioning the tool is determined with the aid of the at least one recorded optical image (0022, 0047). 

Regarding claim 12, Vander Neut, Yasugi and Knetcht teach A method according to Claim 10. 
Vander Neut and Knetcht further teach wherein a device for recording the at least one optical image is arranged at a first use location (Knetcht 0015 “The cutting edge contour can be recorded by the sensor unit, such that this contour can be followed by the electronic evaluating and control unit during the grinding.”), in that data obtained at the first use location are saved in a database (Vander Neut 0029), in that the reconditioning device is arranged at a second use location, and in that the reconditioning device retrieves data from the database (Knetcht 0010, 0014-0015).

Regarding claim 17, Vander Neut and Yasugi teach An arrangement, comprising: 
an apparatus for determining the state of wear of a tool according to Claim 14 (see rejection of claim 14). 
Vander Neut and Yasugi do not teach b) a device for reconditioning the tool, in particular by means of a grinding process; c) a controller for controlling the reconditioning device, which is configured in such a way that it receives information relating to the state of wear from the determination device and controls the device for reconditioning the tool as a function of the information received.
Knecht teaches b) a device for reconditioning the tool, in particular by means of a grinding process (0013); 
c) a controller for controlling the reconditioning device, which is configured in such a way that it receives information relating to the state of wear from the classifier module and controls the device for reconditioning the tool as a function of the information received (0010, 0013-0014, after use corresponds to information relating to the state of wear).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut and the updating of Yasugi with the grinding of knives teachings of Knetcht since Knetcht teaches a means for achieving an existing contour of a worn tool by regrounding (0015).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in view of Yasugi et al (US PUB. 20060142893, herein Yasugi) in further view of Knecht et al (US PUB, 20110281503, herein Knetcht) in further view of Sullivan et al (US PUB. 20200156210, herein Sullivan). 

Regarding claim 13, Vander Neut and Knetcht teach A method according to Claim 12. 
Vander Neut and Knetcht do not teach wherein the tool is provided with a unique identifier, and in that the data assigned to the tool in the database are linked with the unique identifier.
Sullivan teaches wherein the tool is provided with a unique identifier, and in that the data assigned to the tool in the database are linked with the unique identifier (0128). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the three dimensional image wear detection of equipment of Vander Neut and the grinding of knives teachings of Knetcht with the method of analyzing real time data from tool applications teachings of Sullivan since Sullivan teaches a means for providing a pointer reference on tools so as to direct computing devices to information regarding specific tools that is stored on database servers (0175). 
Response to Arguments
Applicant’s arguments, filed 09/12/2022, with respect to the rejection(s) of claim(s) 1 and 14 under 35 USC 102(a)(2) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vander Neut et al (US PUB. 20210383160, herein Vander Neut) in view of Yasugi et al (US PUB. 20060142893, herein Yasugi). 
Applicant argues on page 7 that the application is directed towards determining a state of wear and an apparatus to determine a state of wear. However, the steps the claims take to determine the state of wear cause for the recitation of an abstract idea without a practical application as shown in the 35 USC 101 rejection above. 
The claimed numerous advantages of the claims do not also provide a practical application but rather recite mathematical concepts and determinations done in the human mind. These both are abstract ideas. 
Determining a state of wear on a tool is not a practical application. Determination of a state of wear on a tool is generally linking the use of the judicial exception to a particular technological environment (MPEP § 2106.05(h)).
Therefore, the rejection of claims 1 and 14 and their respective dependent claims under 35 USC 101 is maintained. 
Applicant argues on page 11 that Vander Neut detects wear by taking two separate images at two different times and then compares wear patterns captured in the images while the instant application in contrast determines surface extent and/or a spatial extent of one wear pattern of a single optical image. However, the claims claim a setpoint profile to which the current profile, captured from the optical image, is compared to. Under broadest reasonable interpretation, the first picture at a first time of Vander Neut corresponds to a setpoint profile (0052 0056). The second picture captured at a second more recent time corresponds to the optical image which is also used to determine the current profile (0052 0056). The comparison of the current and setpoint profile leads to a determination of surface and/or surface extent. 
Therefore claims 1 and 14 are rejected as well as their respective dependent claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            

/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116